


 
 
CONFIDENTIAL


 
 
 
December 17, 2012
 
 
 
 
 
TSPC, Inc.
 
 
c/o TriMas Corporation
 
 
39400 Woodward Avenue
 
 
Suite 130
 
 
Bloomfield Hills, Michigan 48304
 
 
Attn: Robert Zalupski
 
 



AMENDED AND RESTATED FEE LETTER


Ladies and Gentlemen:
This is the Fee Letter (“Fee Letter”) referred to in the Amended and Restated
Receivables Transfer Agreement dated as of September 15, 2011 (as amended,
restated or otherwise modified from time to time, the “Agreement”) by and among
TSPC, INC., a Nevada corporation, as transferor (in such capacity, the
“Transferor”), TRIMAS CORPORATION, a Delaware corporation, as Collection Agent,
TRIMAS COMPANY LLC, a Delaware limited liability company, as Guarantor, the
purchasers from time to time party thereto (each, a “Purchaser”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, individually
as a Purchaser (“Wells Fargo”) and as Administrative Agent (together with its
successors in such latter capacity, the “Administrative Agent”). From and after
the date hereof, this Fee Letter amends and restates that certain fee letter
dated September 15, 2011 by and among the parties. Capitalized terms used herein
but not defined herein shall have the meanings assigned to such terms in the
Agreement.
1.    In addition to the legal, audit and other fees and expenses set forth in
the Agreement and other amounts due to the Administrative Agent, the LC Issuer
or the Purchaser(s) under the terms of the Agreement, the Transferor hereby
agrees to pay the following fees in immediately available funds:
(a) on the date of this Fee Letter, a fully-earned and non-refundable upfront
fee equal to 0.10% of the first $90,000,000 of Wells Fargo's Commitment and
0.25% of the incremental $15,000,000 of Wells Fargo's Commitment (collectively,
the “Upfront Fees”);

1

--------------------------------------------------------------------------------




    
(b) for each Letter of Credit, on its date of issuance and on each date, if any,
on which its expiry date is extended or its face amount is increased, the
Transferor agrees to pay to each of the Purchasers, such Purchaser's Pro Rata
Share of a fully earned and non-refundable fee equal to (i) a percentage equal
to 99.9% of the Applicable Margin then in effect, multiplied by (ii) the face
amount of such Letter of Credit (or, in the case of an increase in the face
amount of such Letter of Credit, on the amount of such increase) multiplied by
(iii) a fraction, the numerator of which shall be the actual number of days
until such Letter of Credit's expiry date (or, in the case of an extension, the
actual number of days from but excluding the initial expiry date to and
including the extended expiry date), and the denominator of which shall be 360
days;
(c) if, at any time, there is more than one Purchaser, on each Monthly Payment
Date, the Transferor agrees to pay to the LC Issuer, for its sole account, a
fully earned and non-refundable fee for the month prior to the month most
recently ended equal to 0.15% multiplied by the average daily face amount of all
Letters of Credit outstanding for such calendar month (or portion thereof) then
most recently ended (the “Fronting Fee”). The Fronting Fee shall be computed for
actual days elapsed on the basis of a 360-day year, provided, however, with
respect to the Termination Date, the Fronting Fee payable shall be equal to the
Fronting Fee accrued for the actual number of days elapsed from and including
the last day of the calendar month immediately preceding the most recent Monthly
Payment Date to but excluding the Termination Date; and
(d) on each Monthly Payment Date, the Transferor agrees to pay to the each of
the Purchasers, a fully earned and non-refundable fee for the month prior to the
month most recently ended equal to 0.40% multiplied by the average daily
difference between such Purchaser's Commitment and its Credit Exposure for the
calendar month (or portion thereof) then most recently ended (the “Unused Fee”).
The Unused Fee shall be computed for actual days elapsed on the basis of a
360-day year, provided, however, with respect to the Termination Date, the
Unused Fee payable shall be equal to the Unused Fee accrued for the actual
number of days elapsed from and including the last day of the calendar month
immediately preceding the most recent Monthly Payment Date to but excluding the
Termination Date.
2.    As used in the Agreement, “Special Obligors” means (a) Lowe's Companies,
Inc. and its Affiliates, Advance Stores Company, Inc., AutoZone, Inc., The
PepBoys - Manny, Moe & Jack, a Pennsylvania corporation, and their Affiliates,
(b) solely with respect to Receivables arising on or after June 26, 2011,
Wal-Mart Stores, Inc. and its Affiliates, (c) solely with respect to Receivables
arising on or after June 26, 2011, O'Reilly Automotive, Inc. and its Affiliates
and (d) solely with respect to Receivables arising on or after October 31, 2012,
Henkel Corporation, The Dial Corporation and their Affiliates. Subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld), the term “Special Obligors” shall also include any entity reasonably
requested by the Transferor.


3.    As used in the Agreement, “Applicable Margin” means, for any Calculation
Period, the percentage per annum set forth in the table below opposite the
Excess Availability (hereinafter defined) for the second preceding Calculation
Period:

2

--------------------------------------------------------------------------------






Excess Availability
Applicable Margin
≤ 15%
1.35% per annum
> 15%
1.20% per annum



Each change in the Applicable Margin that results from a change in the Excess
Availability shall take effect on the first day of the Calculation Period
immediately following delivery of each Monthly Report; provided, however, that
(i) if a Monthly Report is not delivered when due in accordance with the
Agreement, then the highest Applicable Margin will apply until the first day of
the calendar month after the appropriate Monthly Report is delivered; (ii) if
any Monthly Report delivered proves to overstate the Excess Availability, the
Applicable Margin shall be retroactively increased and the resulting incremental
Discount shall be immediately due and payable; and (iii) if any Monthly Report
delivered proves to understate the Excess Availability, the Applicable Margin
shall be prospectively adjusted as of the first day of the calendar month in
which a correct Monthly Report is delivered. As used herein, “Excess
Availability” shall mean, on any date of determination and expressed as a
percentage, (a) Availability, divided by (b) the lesser of (i) the Facility
Limit and (ii) the Net Receivables Balance minus the Required Reserves
4.    As used in the Agreement “Special Adjustment” means, for purposes of
calculating the Dilution Ratio as of any Cut-Off Date on which the Receivables
of a Special Obligor are not Excluded Receivables and are not Eligible
Receivables, a reduction of the numerator of the Dilution Ratio by the total
amount of decreases in outstanding principal balances of Receivables owing from
such Special Obligor due to Dilution during the Calculation Period ending on
such Cut-Off Date, and a reduction of the denominator by the aggregate sales to
such Special Obligor generated by the Sellers during the Calculation Period
ending three months prior to the Calculation Period ending on such Cut-Off Date.
5.    Transferor acknowledges and agrees that in the event Administrative Agent
is asked to provide its consent to the addition of a Purchaser to the Agreement,
Administrative Agent may condition such consent on receipt of a reasonable and
customary Administrative Agent's fee from Transferor in an amount to be
negotiated by the parties.
THIS FEE LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.
This Fee Letter may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same

3

--------------------------------------------------------------------------------






agreement. Delivery of an executed counterpart of a signature page to this Fee
Letter by facsimile shall be effective as delivery of a manually executed
counterpart of a signature page hereto.
If the foregoing reflects our understanding, kindly execute the enclosed copy
hereof any return it to the undersigned, whereupon this Fee Letter shall be
binding upon you and us.


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
 
 
Purchaser, as LC Issuer and as Administrative Agent
 
 
 
 
By:
/s/ Eero Maki
 
Name:
Eero Maki
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 






4

--------------------------------------------------------------------------------






Agreed to and accepted as of the date first above written:


TSPC, INC.
By: /s/ Robert J. Zalupski
Name: Robert J. Zalupski
Title: Vice President and Treasurer
 



5